DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
Applicant's amendments and remarks, filed on 07/21/2021, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-5, 11, 13, 14, 17-21, 23-25, 28, and 30-39 are under examination. 
Claims 6-10, 12, 15, 16, 22 are cancelled. 
Claims 34-39 are newly added. Claims 26, 27, 29 remain withdrawn. 
Priority
This application claims benefit and is a Continuation of Application No. 15/969,603 filed May 2, 2018, which is a continuation of Application No. 14/861,650 filed September 22, 2015, now patent US 10,240,200, issued March 26, 2019, which is a Divisional of Application No. 13/752,131 filed January 28, 2013, now abandoned, which claims benefit of U.S. Provisional Patent Application No. 61/591,642, filed on January 27, 2012.
Withdrawn Rejections
The rejection of claims 1-7, 11, 13-21, 23-25, 28, and 30-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s arguments that point to the 
The rejections of claims 1, 2, 3, 6, 7, 11, 13, 14, 19-21are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tounta et al. (Pub. Date: March 2011; IDS filed 03/15/2021).
The rejection of claims 1-7, 11, 13-21, 23-25, 28, 30, and 33 under 35 U.S.C. 103 as being unpatentable over Slonim et al. (US2011/0150775; Pub. Date: June 23, 2011; Priority Date: May 25, 2009) in view of Tounta et al. (Pub. Date: March 2011; IDS filed 03/15/2021) is withdrawn in view of applicant’s arguments and amendments. 
The rejection of claims 31 and 32 under 35 U.S.C. 103 as being unpatentable over  Slonim et al. (US2011/0150775; Pub. Date: June 23, 2011; Priority Date: May 25, 2009), in view of Tounta et al. (Pub. Date: March 2011; IDS filed 03/15/2021), as applied to claims 1-7, 11, 13-21, 23-25, 28, 30, and 33, above, and further in view of Herzenberg et al. (PNAS, 1979, 76: 1453-1455) is withdrawn in view of applicant’s arguments and amendments.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 11, 13, 14, 17-21, 23-25, 28, and 30-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Analysis 
Applying the Revised Guidance to the claimed invention, the examiner has determined that the instantly rejected claims are directed to patent-ineligible subject matter. Because the same issues are present in each of the claims, the examiner has focused his consideration on representative claim 1. The same analysis applied to the representative claim(s) also applies to the other rejected claims. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps: 
 (c) computer processing said levels of said set of RNA transcripts determined in (b) (i) against reference levels of said set of RNA transcripts or (ii) using a trained machine learning algorithm; 
(d) determining said pregnant subject has or is at an elevated risk of having said preeclampsia…based at least in part on said computer processing in (c)
(e) providing said clinical intervention for said pregnant subject…based on said determining in (d).
With regards to steps (c) and (d), they are not limited to any particular steps or operations and therefore broadly read on comparing numbers. As such, these are acts that can be reasonably performed by the human mind of a scientist or engineer and includes observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See October Update at Section I(C)(ii). 
Additionally, step (c) also recites the use of a machine learning algorithm to achieve the claimed function. While a review of the specification does not provide any limiting definition for “machine learning algorithm”, one of ordinary skill in the art would understand that machine learning algorithms necessarily require mathematically relating data (in this case RNA transcript data), e.g. via regression analysis. Furthermore, the specification [page 8] teaches well known template matching algorithms. Therefore, the claims clearly encompass mathematical relationships under the Revised Guidance. For these reasons, the claims are directed to a mathematical concept which is a judicial exception.  See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“The mere manipulation or reorganization of data . . . does not satisfy the transformation prong”).
Lastly, with regard to step (e), the claims are not limited to any particular type of clinical intervention and therefore this step broadly encompasses providing advice. For these reasons, the claims are directed to an abstract idea.  As explained in the MPEP and the October 2019 PEG, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following additional steps/elements:
 (a) obtaining a cell-free blood sample from said pregnant subject;  (b) sequencing nucleic acid molecules derived from said cell-free blood sample to determine levels of a set of ribonucleic acid (RNA) transcripts; 
(e) providing said clinical intervention for said pregnant subject…based on said determining in (d).
With regards to obtaining and sequencing steps (including the full limitations and not just the verbs), these steps are directed to pre-solution activity that essentially generates data for use by the abstract idea (i.e. pre-solution activity). Therefore, these steps amount to insignificant extra-solution activity and are not indicative of an integration into a practical application. See MPEP 2106.05(g). 
With regards to the “providing”, it is noted with particularity that this step is alternatively being considered under Step 2A (prong 2) analysis given that it is unclear what is meant by “clinical intervention”. Under the BRI, merely providing a “clinical intervention” can encompass outputting information (based on a determination) or even providing advice (as discussed above). In other words, this step does not necessarily amount to administering a particular treatment. See also the Vanda Memo (June 2018), which also clearly identifies a particular drug and dosage to a particular patient population. As such, this step still amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. Therefore, this step is not indicative of integration into a practical application. See MPEP 2106.05(g) and 2106.05(h). See 2019 PEG Advanced Module (Slides 27, 28).  Therefore, the claims as a whole do not integrate the abstract idea into a practical application. See MPEP 2106.05(g). Accordingly, the claim as a whole does not 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity and/or instructions to “apply” the exception in a generic way. The examiner takes official notice that methods for obtaining and sequencing samples as claimed was also routine and conventional in the art.  Furthermore, applicant’s own arguments (page 7) cite evidence that clinical intervention of pre-eclampsia is well known in the art. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. [Step 2B: NO]. 
Dependent claims  2-5, 11, 13, 14, 17-21, 23-25, 28, and 30-39 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. In this case, claims 2-5 further limit the type of samples and markers and physical steps being used in steps (a) and (b). Accordingly, these claims are not patent eligible for the reasons set forth in the Step 2A (prong 2) and Step 2B analysis discussed above. Claims 11, 13, 14, 17-21, 23-25, 28, 34, 35, 36 further limit the nature of the data used by the judicial exception set forth above (e.g. claims 6-7, 11-25) or add additional steps that are clearly directed to a judicial exception (e.g. claim 28 teaches using differences to determine said elevated risk). As such, these claims are still part of the abstract idea and therefore are also not patent eligible for reasons discussed above (in the Step 2A, prong 1 analysis). Claims 30, 31, 32, 38, and 39 all encompass insignificant extra-solution activity and therefore do not amount to a practical application or “significantly more” for reasons discussed above (step 2A, prong 2, and step 2B). Claim 33 recites identifying and determining steps that further limits the 
Response to Arguments
Applicant’s arguments, filed 06/25/2021, have been fully considered but are not persuasive for the following reasons. 
Applicant argues that the instant claims are not directed to a judicial exception because they have been amended to require a step for providing said clinical intervention for said pregnant subject…based on said determining in (d). In response, this amendment does not render the claims patent eligible for reasons discussed in the Step 2A (prong 1) and/or Step 2A (prong 2) analysis. In other words, this step reasonably encompasses providing advice or outputting information (based on a determination) and does not necessarily mean “administering” a particular treatment. Furthermore, even if the clinical intervention was necessarily defined in the specification to be a physical act of administering a treatment, the claims are devoid of any limitations that would be reasonably construed as a particular treatment. See also the Vanda Memo (June 2018), which also clearly identifies a particular drug and dosage to a particular patient population. For at least these reasons, the claim(s) are not patent eligible. 


Claim rejections - 35 USC § 112, 1st Paragraph

The following is a quotation of 35 U.S.C. 112(a):

IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.
Claims 1-5, 11, 13, 14, 17-21, 23-25, 28, and 30-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
To satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”). Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include: A) Partial structure; B) Physical and/or chemical properties; C) Functional characteristics; D) Known or disclosed correlation between structure and function; E) Method of making; and F) Combinations of A-E. See also MPEP 2163. 
In this case, the specification fails to provide written description support for the following steps: (d) determining said pregnant subject has or is at an elevated risk of having said pre-eclampsia, based at least in part on said computer processing in (c);  (e) providing said clinical intervention for said pregnant subject…based on said determining in (d).
With regards to step (d), the invention clearly relies upon using levels of cell free RNA transcripts (obtained from step c) in order to determine if the subject has an elevated risk of preeclampsia. The specification provides results of a Gene Ontology analysis on the top 20 common RNA transcripts (Figure 4), showing those transcripts enriched for proteins that are attached (integrated or loosely bound) to the plasma membrane or on the membranes of the platelets. However, this is not a sufficient teaching for the full scope of RNA transcripts being claimed. Additionally, the specification does not disclose any known correlation(s) between structure and function. For example, the specification does not identify any specific genes and/or differentials in RNA marker levels that correlate with clinical conditions that include pre-eclampsia. This information is not trivial. For example, Bianchi et al. (US2006/0003342) teaches comparing gene expression patterns of cell-free fetal RNA obtained with baseline levels of mRNA expression established for developmentally normal fetuses of similar gestational age and gender; identifying one or more gene(s) abnormally expressed in the diseased fetuses and associated with clinical conditions (including pre-eclampsia) [0035, 0036] and further teaches that while cell-free fetal mRNA can be detected using oligonucleotide microarrays, analysis of gene expression patterns shows significant variance amongst fetuses based on different genders, gestational ages, and disease states [0263]. At best, the specification shows fold changes of various fetal brain and liver genes [Figure 11 and 12] and lists transcripts used for verification with qPCR [Figure 15]. However, such teachings are both insufficient and not commensurate in scope with what is being claimed.  As such, the instant specification fails to disclose the requisite quantitative information that is required in order to realize the claimed functionality for determining pre-eclampsia risk in a pregnant subject. 
With regards to step (e), the invention clearly relies upon knowledge of specific levels of cell free RNA transcripts in order to provide clinical intervention for the patient. A review of the specification [page 7] generically asserts that the “methods of the invention can assess likelihood of prematurity, preeclampsia and anomalies in pregnancy and fetal development” and teaches known methods of plasma RNA extraction [page 10]. Thus, the specification fails to provide any  evidence that applicant has actually disclosed 
For the reasons discussed above, the specification does not satisfy the written description requirement with respect to the full scope of what is being claimed. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b). 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619